Exhibit 12.1 Calculation of Ratio of Earnings to Fixed Charges Year Ended December 31, (In thousands, except ratio of earnings to fixed charges) Income from continuing operations before income taxes $ Fixed charges(1) Interest expense Amortization of debt issuance cost Interest included in rental expense Total fixed charges $ Earnings(2) $ Ratio of earnings to fixed charges “Fixed charges” consist of interest expense on indebtedness, amortization of debt issuance costs and the estimated portion of rental expense deemed a reasonable approximation of this interest factor. (2)“Earnings” consist of income from continuing operations before income taxes plus fixed charges.
